                                          Case 4:19-cv-05494-PJH Document 33 Filed 07/23/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                            NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KENNETH DEAN DAWSON,                            Case No. 19-cv-05494-PJH
                                                       Petitioner,
                                   8
                                                                                         ORDER OF DISMISSAL
                                                v.
                                   9

                                  10     THE PEOPLE OF CALIFORNIA,
                                                       Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner, a state prisoner, filed a pro se petition for a writ of habeas corpus

                                  14   pursuant to 28 U.S.C. § 2254. The court dismissed the second amended petition with

                                  15   leave to amend after discussing the deficiencies with the petition. The time to file a third

                                  16   amended petition has passed and petitioner has not submitted a third amended petition.

                                  17   The case is DISMISSED for the reasons set forth in the prior order. A certificate of

                                  18   appealability is DENIED.

                                  19          IT IS SO ORDERED.

                                  20   Dated: July 23, 2020

                                  21

                                  22                                                               /s/ Phyllis J. Hamilton
                                                                                                PHYLLIS J. HAMILTON
                                  23                                                            United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28
